NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL MASTERSON; BIJOU                         No. 16-55277
MASTERSON,
                                                D.C. No. 2:14-cv-08741-DDP-AJW
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

BANK OF NEW YORK MELLON CORP.,
formerly known as THE BANK OF NEW
YORK AS TRUSTEE FOR CWALT, INC.,
ALTERNATIVE LOAN TRUST 2007-19,
MORTGAGE PASS THROUGH
CERTIFICATES, SERIES 2007-19; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Daniel Masterson and Bijou Masterson appeal pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing their action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We have an independent duty to

determine whether the district court had subject matter jurisdiction. Wash. Envtl.

Council v. Bellon, 732 F.3d 1131, 1139 (9th Cir. 2013). We may affirm on any

basis supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d

1116, 1121 (9th Cir. 2008). We affirm in part, vacate in part, and remand.

      Dismissal of the Mastersons’ action was proper because the district court

lacked subject matter jurisdiction, as the Mastersons failed to allege an injury in

fact to establish Article III standing. See Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC) Inc., 528 U.S. 167, 180-81 (2000) (the alleged injury must be

“actual or imminent, not conjectural or hypothetical” to establish Article III

standing); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (elements

of Article III standing). Because a dismissal for lack of subject matter jurisdiction

should be without prejudice, see Kelly v. Fleetwood Enters., Inc., 377 F.3d 1034,

1036 (9th Cir. 2004), we vacate the judgment in part and remand for the district

court to dismiss the Mastersons’ action without prejudice.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.

                                          2                                      16-55277